—In an action to foreclose a mortgage, the defendants Judith Eidelkind and Walter Eidelkind appeal from an order of the Supreme Court, Suffolk County (D’Emilio, J.), dated January 31, 2000, which denied their motion, inter alia, for summary judgment dismissing the complaint on the ground that the complaint is barred by the Statute of Limitations, and granted the plaintiff’s cross motion for summary judgment against them.
Ordered that the order is affirmed, with costs.
The Supreme Court properly denied the appellants’ motion and granted the plaintiff's cross motion for summary judgment (see, Zuckerman v 234-6 W. 22 St. Corp., 267 AD2d 130; Mercury Capital Corp. v Shepherds Beach, 184 Misc 2d 266). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.